
	
		III
		111th CONGRESS
		1st Session
		S. RES. 71
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Wyden (for himself,
			 Mr. Menendez, Mr. Whitehouse, Ms.
			 Snowe, Mr. Brownback,
			 Ms. Collins, Mr. Reid, Mr.
			 Lieberman, Mr. Durbin,
			 Ms. Murkowski, Mr. Cardin, Mr.
			 Schumer, Mr. Burris,
			 Mr. Martinez, Mrs. Murray, Mr.
			 Hatch, Mr. Isakson, and
			 Mr. Levin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			December 1, 2009
			Committee discharged; considered, amended, and agreed to
			 and with an amended preamble
		
		RESOLUTION
		Condemning the Government of Iran for its
		  state-sponsored persecution of the Baha’i minority in Iran and its continued
		  violation of the International Covenants on Human Rights.
	
	
		Whereas in 1982, 1984, 1988, 1990, 1992, 1994, 1996, 2000,
			 2006, and 2008, Congress declared that it deplored the religious persecution by
			 the Government of Iran of the Baha’i community and would hold the Government of
			 Iran responsible for upholding the rights of all Iranian nationals, including
			 members of the Baha’i faith;
		Whereas in November 2007, the Iranian Ministry of
			 Information in Shiraz jailed Baha’is Ms. Raha Sabet, age 33, Mr. Sasan Taqva,
			 age 32, and Ms. Haleh Roohi, age 29, for ostensibly indirectly teaching
			 the Baha'i Faith and engaging in anti-government
			 propaganda while educating underprivileged children and gave them
			 4-year prison terms, which they are serving;
		Whereas Ms. Sabet, Mr. Taqva, and Ms. Roohi were targeted
			 solely on the basis of their religion;
		Whereas on January 23, 2008, the Department of State
			 released a statement urging the Government of Iran to release all individuals
			 held without due process and a fair trial, including the 3 young Baha’is being
			 held in an Iranian Ministry of Intelligence detention center in Shiraz;
		Whereas in March and May of 2008, Iranian intelligence
			 officials in Mashhad and Tehran arrested and imprisoned Mrs. Fariba Kamalabadi,
			 Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz
			 Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the members of the
			 coordinating group for the Baha’i community in Iran;
		Whereas these seven leaders have been imprisoned for well
			 over a year and are yet to stand trial, the trial having been delayed multiple
			 times;
		Whereas official Iranian media has announced that they
			 will face charges of espionage for Israel, insulting religious
			 sanctities and propaganda against the Islamic Republic;
		Whereas these seven Baha’i leaders were targeted solely on
			 the basis of their religion; and
		Whereas the Government of Iran is party to the
			 International Covenants on Human Rights: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the Government of Iran for its
			 state-sponsored persecution of the Baha’i minority in Iran and its continued
			 violation of the International Covenants on Human Rights;
			(2)calls on the
			 Government of Iran to immediately release the seven leaders and all other
			 prisoners held solely on account of their religion, including Mrs. Fariba
			 Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr.
			 Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms. Raha Sabet, Mr.
			 Sasan Taqva, and Ms. Haleh Roohi; and
			(3)calls on the President and Secretary of
			 State, in cooperation with responsible nations, to immediately condemn the
			 Government of Iran’s continued violation of human rights and demand the
			 immediate release of prisoners held solely on account of their religion,
			 including Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr.
			 Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, Mr. Vahid Tizfahm, Ms.
			 Raha Sabet, Mr. Sasan Taqva, and Ms. Haleh Roohi.
			
